FILED
                                                              United States Court of Appeals
                                                                      Tenth Circuit

                   UNITED STATES COURT OF APPEALS                   February 2, 2018
                                                                   Elisabeth A. Shumaker
                                TENTH CIRCUIT                          Clerk of Court


 CLINTON T. ELDRIDGE,

              Petitioner - Appellant,

 v.                                                      No. 17-1253
                                               (D.C. No. 1:16-CV-00690-MSK)
 J. OLIVER, Warden; U.S. PAROLE                           (D. Colo.)
 COMMISSION,

              Respondents - Appellees.


          ORDER DENYING CERTIFICATE OF APPEALABILITY *


Before PHILLIPS, McKAY, and McHUGH, Circuit Judges.


      Petitioner Clinton Eldridge seeks a certificate of appealability to appeal the

district court’s dismissal of his § 2241 habeas corpus petition.

      In 1984, Petitioner was convicted of several felony counts, including rape

and robbery, and was sentenced by the District of Columbia Superior Court to

consecutive prison terms totaling 40 to 140 years. In 2010, 2013, and 2016,

Petitioner was considered for parole by the United States Parole Commission,

which denied parole each time. Petitioner’s next parole hearing is scheduled for


      *
        This order is not binding precedent except under the doctrines of law of
the case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
February 2019.

      In his § 2241 petition, Petitioner challenged the three denials of parole in

2010, 2013, and 2016. His main arguments were that (1) the Commission failed

to give adequate consideration to the positive things he had done in custody, such

as obtaining his GED and completing numerous educational and vocational

programs; (2) it was unfair for the Commission to consider old reports of

institutional misconduct, such as his sexual assault of a female correctional

officer in 2000 and his attempted extortion/blackmail of a female correctional

officer in 2004, without also crediting him for his contemporaneous and more

recent positive program achievements; and (3) the Commission erred in denying

parole based on his failure to participate in sex-offender treatment that had not

been recommended earlier, was not available in the facility where he is

incarcerated, and is not required under parole guidelines. He also argued that the

Commission violated his due process rights by failing to state its reasons for

denying parole with particularity, failing to give him advance notice of his need

to participate in sex-offender treatment, and issuing its written report on the

denial of parole after the hearing had been concluded, rather than before the

hearing.

      After thoroughly reviewing the appellate record and Petitioner’s filings on

appeal, we conclude that reasonable jurists would not debate the correctness of

the district court’s ruling. For substantially the same reasons given by the district

                                         -2-
court, reasonable jurists would not debate that the Commission acted well within

its considerable discretion in weighing all of the pertinent factors and concluding

that parole was not appropriate at this time. Nor would reasonable jurists debate

whether Petitioner has shown a violation of his due process rights in the

Commission’s handling of his parole hearings. Finally, we conclude that

reasonable jurists would not debate the district court’s decision to dismiss the

petition without first holding a hearing.

      We therefore DENY Petitioner’s request for a certificate of appealability

and DISMISS the appeal. Petitioner’s motion to proceed in forma pauperis on

appeal is GRANTED.


                                                  Entered for the Court



                                                  Monroe G. McKay
                                                  Circuit Judge




                                            -3-